                                     UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF MISSOURI IN THE
                                       SOUTHWESTERN DIVISION



UNITED STATES OF AMERICA,                                                )
                                                                         )
                               Plaintiff,                                )
                                                                         )
             vs.                                                         )             Civil No. 19-5031-MDH
                                                                         )
                                                                         )
                                                                         )              CONSENT DECREE
DYNO NOBEL, INC.,                                                        )
                                                                         )
                           Defendant.                                    )
                                                                         )
                                                                         )




                                                TABLE OF CONTENTS
I.       JURISDICTION AND VENUE ..........................................................................................1
II.      APPLICABILITY ................................................................................................................1
III.     DEFINITIONS .....................................................................................................................2
IV.      CIVIL PENALTY ................................................................................................................3
V.       COMPLIANCE REQUIREMENTS....................................................................................4
VI.      REPORTING REQUIREMENTS .....................................................................................11
VII.     STIPULATED PENALTIES .............................................................................................12
VIII.    FORCE MAJEURE ...........................................................................................................15
IX.      DISPUTE RESOLUTION .................................................................................................16
X.       INFORMATION COLLECTION AND RETENTION ....................................................17
XI.      EFFECT OF SETTLEMENT/RESERVATION OF RIGHTS ..........................................18
XII.     COSTS ...............................................................................................................................19
XIII.    NOTICES ...........................................................................................................................20
XIV.     EFFECTIVE DATE ...........................................................................................................21
XV.      RETENTION OF JURISDICTION ...................................................................................21
XVI.     MODIFICATION ..............................................................................................................21
XVII.    TERMINATION ................................................................................................................21
XVIII.   PUBLIC PARTICIPATION ..............................................................................................22
XIX.     SIGNATORIES/SERVICE................................................................................................22
XX.      INTEGRATION ................................................................................................................22
XXI.     FINAL JUDGMENT .........................................................................................................23
XXII.    26 U.S.C. SECTION 162(F)(2)(A)(II) IDENTIFICATION .............................................23
XXIII.   APPENDICES ...................................................................................................................23




                                      i
         Case 3:19-cv-05031-MDH Document 38-1 Filed 02/27/20 Page 1 of 41
        Plaintiff United States of America, on behalf of the United States Environmental
Protection Agency (“EPA”), has filed a complaint in this action, alleging that Defendant, Dyno
Nobel, Inc. (as defined below) violated the Clean Water Act (“CWA”), 33 U.S.C. §§ 1311(a) and
1342, and the Resource Conservation and Recovery Act (“RCRA”), 42 U.S.C. §§ 6922 and
6925.

        The Complaint against Defendant alleges that, at its facilities in Carthage and Louisiana,
Missouri, Defendant violated the CWA and RCRA in the following ways: failing to comply with
its National Pollutant Discharge Elimination System (“NPDES”) permits; discharging pollutants
without a NPDES permit; operating a hazardous waste facility without a RCRA permit; failing to
meet the various RCRA generator requirements; and offering hazardous waste without a RCRA
manifest.

       Defendant does not admit any liability to the United States arising out of the transactions
or occurrences alleged in the Complaint.

         The Parties (as defined below) recognize, and the Court by entering this Consent Decree
finds, that this Consent Decree has been negotiated by the Parties in good faith and will avoid
litigation between the Parties and that this Consent Decree is fair, reasonable, and in the public
interest.

        NOW, THEREFORE, before the taking of any testimony, without the adjudication or
admission of any issue of fact or law except as provided in Section I, and with the consent of the
Parties, IT IS HEREBY ADJUDGED, ORDERED, AND DECREED as follows:

                             I.      JURISDICTION AND VENUE

        1.       This Court has jurisdiction over the subject matter of this action, pursuant to
28 U.S.C. §§ 1331, 1345, and 1355, 33 U.S.C. § 1319(b), and 42 U.S.C. § 6928, and over the
Parties. Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 and 1395, 33 U.S.C.
§ 1319(b), and 42 U.S.C. § 6928 because events giving rise to this action arose within this
judicial district, and because Defendant owns and operates a facility within this district. For
purposes of this Decree, or any action to enforce this Decree, Defendant consents to the Court’s
jurisdiction over this Decree and any such action and over Defendant and consents to venue in
this judicial district.

       2.     For purposes of this Consent Decree, Defendant agrees that the Complaint states
claims upon which relief may be granted pursuant to 33 U.S.C. §§ 1311(a) and 1342 and 42
U.S.C. §§ 6922 and 6925.

                                    II.     APPLICABILITY

        3.     The obligations of this Consent Decree apply to and are binding upon the United
States, and upon Defendant and any successors, assigns, or other entities or persons otherwise
bound by law.




       Case 3:19-cv-05031-MDH Document 38-1 Filed 02/27/20 Page 2 of 41
        4.      No transfer of ownership or operation of either of the Facilities (as defined
below), whether in compliance with the procedures of this Paragraph or otherwise, shall relieve
Defendant of its obligation to ensure that the terms of the Decree are implemented. At least 30
Days prior to such transfer, Defendant shall provide a copy of this Consent Decree to the
proposed transferee and shall simultaneously provide written notice of the prospective transfer,
together with a copy of the proposed written agreement, to EPA Region 7 and the United States
Department of Justice, in accordance with Section XIII (Notices). Any attempt to transfer
ownership or operation of the Facility without complying with this Paragraph constitutes a
violation of this Decree.

        5.      Defendant shall provide a copy of this Consent Decree to all officers, employees,
and agents whose duties might reasonably include compliance with any provision of this Decree,
as well as to any contractor retained to perform work required under this Consent Decree.
Defendant shall condition any such contract upon performance of the work in conformity with
the terms of this Consent Decree.

        6.      In any action to enforce this Consent Decree, Defendant shall not raise as a
defense the failure by any of its officers, directors, employees, agents, or contractors to take any
actions necessary to comply with the provisions of this Consent Decree.

                                      III.    DEFINITIONS

        7.      Terms used in this Consent Decree that are defined in the CWA, RCRA,
regulations promulgated pursuant to the CWA, or regulations authorized by RCRA shall have the
meanings assigned to them in the CWA or RCRA or such regulations, unless otherwise provided
in this Decree. Whenever the terms set forth below are used in this Consent Decree, the
following definitions shall apply:

       “Complaint” shall mean the complaint filed by the United States in this action;

       “Consent Decree” or “Decree” shall mean this Decree and all appendices attached hereto
       listed in Section XXIII (Appendices);

       “Day” shall mean a calendar day unless expressly stated to be a business day. In
       computing any period of time under this Consent Decree, where the last day would fall
       on a Saturday, Sunday, or federal holiday, the period shall run until the close of business
       of the next business day;

       “Defendant” or “Dyno” shall mean Dyno Nobel, Inc.;

       “EPA” shall mean the United States Environmental Protection Agency and any of its
       successor departments or agencies;

       “Effective Date” shall have the definition provided in Section XIV (Effective Date).




                                    2
       Case 3:19-cv-05031-MDH Document 38-1 Filed 02/27/20 Page 3 of 41
       “Facilities” shall mean Defendant’s facilities located in Carthage, Missouri and
       Louisiana, Missouri.

       “Legacy Outfall” shall mean any pipe, culvert or manmade conveyance or other point
       source that was previously permitted, is currently permitted or is currently discharging
       process wastewater, stormwater, steam condensate, or any combination thereof, other
       than the five discharge points specifically identified in Paragraph 12.a. “Legacy Outfall”
       does not include the steam system relief valves that intermittently discharge small
       amounts of condensate to the ground or the related infrastructure including steam traps,
       compressed air water traps and containment drain pipes.

       “Paragraph” shall mean a portion of this Decree identified by an Arabic numeral;

       “Parties” shall mean the United States and Defendant;

       “Permit” shall mean the NPDES permit issued by the state numbered MO0002402 for the
       Carthage facility and MO0105783 for the Louisiana facility.

       “Process wastewater” shall mean all water generated, produced or collected that is not
       stormwater including, but not limited to process water from the production buildings,
       contact cooling water, non-contact cooling water, boiler blowdown, wet scrubber water,
       air conditioner condensate and laundry wastewater.

       “Section” shall mean a portion of this Decree identified by a roman numeral;

       “State” shall mean the State of Missouri.

       “United States” shall mean the United States of America, acting on behalf of EPA;

                                    IV.     CIVIL PENALTY

        8.     Within 30 Days after the Effective Date, Defendant shall pay the sum of
$2,900,000 as a civil penalty, together with interest accruing from October 18, 2019, at the rate
specified in 28 U.S.C. § 1961 as of the date of lodging.

       9.      Defendant shall pay the civil penalty due by FedWire Electronic Funds Transfer
(“EFT”) to the U.S. Department of Justice account, in accordance with instructions provided to
Defendant by the Financial Litigation Unit (“FLU”) of the United States Attorney’s Office for
the Western District of Missouri after the Effective Date. The payment instructions provided by
the FLU will include a Consolidated Debt Collection System (“CDCS”) number, which
Defendant shall use to identify all payments required to be made in accordance with this Consent
Decree. The FLU will provide the payment instructions to:

       Scott Bell, Senior Corporate Counsel
       Dyno Nobel Inc.
       2795 East Cottonwood Parkway, Suite 500

                                    3
       Case 3:19-cv-05031-MDH Document 38-1 Filed 02/27/20 Page 4 of 41
       Salt Lake City, UT 84121
       (801) 328-6511
       Scott.Bell@am.dynonobel.com
on behalf of Defendant. Defendant may change the individual to receive payment instructions on
its behalf by providing written notice of such change to the United States and EPA in accordance
with Section XIII (Notices).

        At the time of payment, Defendant shall send notice that payment has been made: (i) to
EPA via email at cinwd_acctsreceivable@epa.gov or via regular mail at EPA Cincinnati Finance
Office, 26 W. Martin Luther King Drive, Cincinnati, Ohio 45268; (ii) to the United States via
email or regular mail in accordance with Section XIII; and (iii) to EPA in accordance with
Section XIII. Such notice shall state that the payment is for the civil penalty owed pursuant to the
Consent Decree in United States v. Dyno Nobel, Inc. and shall reference the civil action number,
CDCS Number and DOJ case number 90-5-1-1-11542.

       10.     Defendant shall not deduct any penalties paid under this Decree pursuant to this
Section or Section VII (Stipulated Penalties) in calculating its federal income tax.

                           V.      COMPLIANCE REQUIREMENTS

     11.     At the Facilities, Defendant shall comply with the requirements of the CWA,
RCRA, the regulations and policies promulgated thereunder and its NPDES permits.

       12.     Carthage Facility Sewer Separation.

               a.      By August 1, 2020, Dyno shall separate stormwater flow from process
       wastewater flow and consolidate piping to (1) four discharge points for stormwater and
       (2) a separate single discharge point for process wastewater, reached via hard-piped,
       underground pipe.

             b.      Following the outfall consolidation described above, any remaining
       Legacy Outfalls from which discharge is observed will be permanently closed.

       13.     Carthage Facility Process Wastewater Treatment.

               a.       Beginning no later than August 1, 2020, Dyno shall ship high-strength
       wastewater from the Chub Emulsion Building and Paperwrap Building (identified in
       Appendix C) off-site to the Springfield publicly owned treatment works (POTW) and
       shall route all remaining process wastewater to the discharge point for process
       wastewater described in Paragraph 12.

              b.      By January 15, 2020, Dyno shall provide to EPA for approval pursuant to
       Paragraph 26, its plan for the treatment of its process wastewater in accordance with
       Paragraphs 12.a and 13.a, including the on-site changes that will take place.

              c.     By June 1, 2020, Dyno shall provide to EPA for approval, pursuant to
       Paragraph 26, a plan for a contingency option that could be implemented within 90 Days


                                    4
       Case 3:19-cv-05031-MDH Document 38-1 Filed 02/27/20 Page 5 of 41
       if the Missouri Department of Natural Resources (“MDNR”) does not approve Dyno’s
       plan or the Springfield facility no longer accepts Dyno’s wastewater. Upon EPA’s
       approval of the contingency plan, if at any future date either of the foregoing conditions
       occurs, Dyno will implement the contingency plan within 90 Days.

        14.    Complete Sewer Survey at the Louisiana Facility. By October 1, 2020, Dyno
shall perform a Sewer Survey that includes:

              a.     camera inspection from outfall 008 out to former outfall 001 (the
       Mississippi River discharge point) as is practicable; and

              b.      dye testing on the remainder of the Louisiana Facility process and
       stormwater sewers from the production area (which includes the truck and rail loadout
       and storage areas).

       15.      Within 6 months after completion of the sewer survey, Dyno shall submit to EPA
a Sewer Survey Report that 1) describes in detail the findings and identifications of the Sewer
Survey required above, 2) describes any corrective actions to be taken in response to the findings
to minimize any unpermitted releases of materials to Buffalo Creek or the Mississippi River
revealed by the sewer survey and to route any unpermitted flows of such materials from the
Louisiana Facility production area to the outfalls consistent with the NPDES permit. The Sewer
Survey Report shall be prepared and signed by a professional engineer and shall provide
estimates of the capital cost of each proposed corrective measure and a schedule for the
construction and implementation of all proposed corrective measures. EPA, after consultation
with the State, shall approve, approve with modifications, or disapprove the proposed corrective
measures and the proposed schedule in the Sewer Survey Report in accordance with Paragraph
26. Upon EPA approval of the proposed corrective measures and schedule, Dyno shall
implement the measures described in the Sewer Survey Report in accordance with the approved
schedule.

        16.     Stormwater Management Program at the Carthage Facility. Within 90 Days
of the Effective Date, Dyno shall submit an updated Stormwater Pollution Prevention Plan
establishing a Stormwater Management Program for approval that will include the following:

               a.     A schedule for the installation and operation of any corrective measures
       that may be required to ensure that all stormwater in current and former process areas is
       routed to one of four existing outfalls (007, 008, 009, 004) by no later than July 31, 2020;

               b.     A Good Housekeeping Program to minimize spills and releases of
       pollutants from discharging into Center Creek and its tributaries. The Good
       Housekeeping Program shall include at a minimum: i) best management practices to
       minimize contamination of stormwater and steam condensate with pollutants; ii) weekly
       inspections of each production area, load out areas, storage areas; iii) the containment and
       clean up procedure when spills occur; and iv) logs and findings of each inspection shall
       be maintained on site in accordance with Section X (Information Collection and
       Retention) of this Decree. Best management practices do not include any collection or
       conveyance of steam condensate;


                                    5
       Case 3:19-cv-05031-MDH Document 38-1 Filed 02/27/20 Page 6 of 41
              c.      EPA, after consultation with the State, shall approve, approve with
       modifications, or disapprove the proposed Plan and the proposed schedule for installing
       any corrective measures required by subparagraph 16.a. Upon EPA approval of the
       proposed Plan and schedule, Dyno shall implement the measures described in the updated
       Stormwater Pollution Prevention Plan in accordance with the approved schedule.

        17.     Stormwater Management Program at the Louisiana Facility. Within 90 Days
of the Effective Date, Dyno shall submit an updated Stormwater Pollution Prevention Plan
establishing a Stormwater Management Program for approval that will include the following:

               a.      A Good Housekeeping Program to minimize spills and releases of
       pollutants from discharging into Buffalo Creek, the Mississippi River, and its tributaries.
       The Good Housekeeping Program shall include at a minimum: i) best management
       practices to minimize contamination of stormwater and steam condensate with pollutants;
       ii) weekly inspections of each production area, load out areas, storage areas; iii) the
       containment and clean up procedure when spills occur; and iv) logs and findings of each
       inspection shall be maintained on site in accordance with Section X (Information
       Collection and Retention) of this Decree. Best management practices do not include any
       collection or conveyance of steam condensate;

                b.       A schedule for the installation and/or operation of control practices,
       including staff procedures, to minimize the amount of prill spilled on to the ground
       throughout the Facility and to promptly clean up any prill that does spill anywhere in the
       facility that is exposed to precipitation to minimize any exposure to precipitation.

               c.     EPA, after consultation with the State, shall approve, approve with
       modifications, or disapprove the proposed Plan and the proposed schedule for
       implementing the control practices required by subparagraph 17.b. Upon EPA approval
       of the proposed Plan and schedule, Dyno shall implement the measures described in the
       updated Stormwater Pollution Prevention Plan in accordance with the approved schedule.

       18.    Various Wastewater Treatment at the Carthage Facility.

             a.     Dyno shall operate and maintain a pH adjustment system for the
       powerhouse boilers, according to the operation and maintenance plan described in
       Appendix A.

              b.     Dyno shall operate and maintain existing carbon filtration systems for
       laundry wastewater and for process wastewater at the Cast Booster Building (identified in
       Appendix C), according to the operation and maintenance plan described in Appendix B.

       19.    Effluent Monitoring Requirements for the Carthage Facility.

             a.       In addition to the monitoring required by its NPDES permit, Dyno shall
       monitor the following constituents after August 1, 2020:




                                    6
       Case 3:19-cv-05031-MDH Document 38-1 Filed 02/27/20 Page 7 of 41
Outfall         Parameter                            Frequency                 Sample Type
Stormwater-     Flow                                 **                        24-hour total
only outfalls   Precipitation                        Daily                     24-hour total
(007, 008,      Nitroglycerin (NG)                   **                        Grab
009, 004)       Ethylene Glycol Dinitrate (EGDN)     **                        Grab
                Pentaerythritoltetranitrate (PETN)   **                        Grab
                2,4,6-Trinitrotoluene (TNT)          **                        Grab
                Ammonia as N                         **                        Grab
                Nitrate as N                         **                        Grab
New Process     Flow                                 Once/weekday              24-hour total
Wastewater      Nitroglycerin (NG)                   Weekly                    Grab
Outfall         Ethylene Glycol Dinitrate (EGDN)     Weekly                    Grab
                Pentaerythritoltetranitrate (PETN)   Weekly                    Grab
                2,4,6-Trinitrotoluene (TNT)          Weekly                    Grab
                Ammonia as N                         Weekly                    Grab
                Nitrate as N                         Weekly                    Grab
Legacy          Flow                                 Once/weekday and **       24-hour total
Outfalls*       Nitroglycerin (NG)                   Weekly and **             Grab
                Ethylene Glycol Dinitrate (EGDN)     Weekly and **             Grab
                Pentaerythritoltetranitrate (PETN)   Weekly and **             Grab
                2,4,6-Trinitrotoluene (TNT)          Weekly and **             Grab
                Ammonia as N                         Weekly and **             Grab
                Nitrate as N                         Weekly and **             Grab
   * The Legacy Outfalls no longer require monitoring if demonstrated to EPA to be tied in,
   closed, or capped (no longer potential discharge points).
   ** Samples shall be collected at least once per calendar month, within 24 hours of a 0.1-
   inch rain that occurs at least 72 hours from the previously measurable precipitation event.
            b.    If Dyno can demonstrate that, for one calendar year, the monitoring results
   for its stormwater discharges at a given outfall have remained below the following
   monthly monitoring threshold for a given parameter for one calendar year, Dyno will no
   longer be required to test for that parameter at that outfall.

                 (1)     Nitroglycerin (NG) – 0.2 mg/L

                 (2)     Ethylene Glycol Dinitrate (EGDN) – 1.1 mg/L

                 (3)     Ammonia as N – 4.0 mg/L

                 (4)     Nitrate as N – 10 mg/L

                 (5)     PETN – 14.62 mg/L

                 (6)     TNT – 0.557 mg/L


                                7
   Case 3:19-cv-05031-MDH Document 38-1 Filed 02/27/20 Page 8 of 41
        20.    Pollutant Source Investigation at the Carthage Facility. Within 60 Days of the
Effective Date, Dyno shall investigate the source of Zinc at Outfall 010 and submit the results of
such investigation for approval. Within 60 Days of approval of the source investigation, Dyno
will submit a corrective action plan for approval that either removes the source of Zinc or treats
the wastewater containing Zinc to reduce levels to permitted concentrations or below, prior to
discharge. The plan must contain a schedule that results in the removal of the source of Zinc or
the treatment of the wastewater by no later than one year from the Effective Date.

       21.     Hazardous Waste Determinations at the Carthage Facility. The first time the
following solid wastes are generated by Defendant after the Effective Date, Defendant shall
make a hazardous waste determination in accordance with 10 C.S.R. 25-5.262, referencing 40
C.F.R. § 262.11, a:

               a.     Waste waters where trinitrotoluene (“TNT”) is used, stored, or processed;

               b.     Wastewaters that are not authorized under a NPDES permit;

               c.     Sludge from air pollution control equipment;

               d.     Disposed waste from explosives repackaging operations;

               e.     Disposed personal protective equipment;

             f.      Solids removed from the high strength wastewater stream prior to off-site
       shipment as detailed in Paragraph 13; and

              g.     Spent carbon filters from the carbon filtration system referenced in
       Paragraph 18.b.

       22.     Each hazardous waste determination shall include documentation of the
following:

               a.     A description of the process that generated the waste;

              b.     A determination whether the waste has been excluded from regulation
       under 40 C.F.R. Part 261;

              c.      A determination whether the waste has been listed in Subpart D of 40
       C.F.R. Part 261; and

               d.     A determination whether the waste is identified in 40 C.F.R. Part 261,
       Subpart C. To determine whether the waste exhibits any of the characteristics in Subpart
       C, the waste may need to be analyzed using the procedure set forth in Subpart C of 40
       C.F.R. Part 261, or by applying knowledge of the waste characteristics based upon the
       material or processes used. If knowledge of the process is used, Defendant must provide a
       detailed explanation regarding the basis for this knowledge and its reasoning.




                                    8
       Case 3:19-cv-05031-MDH Document 38-1 Filed 02/27/20 Page 9 of 41
       23.    Sampling and Cleanup Plan for the Carthage Facility.

               a.     Within 120 Days of the Effective Date, Defendant shall submit to EPA a
       Soil Sampling Plan ("Sampling Plan") for approval in accordance with Paragraph 26. The
       Sampling Plan shall include a plan and procedures for obtaining and analyzing soil
       samples at the following locations: around the Chub Emulsion Building and Cast Booster
       Building (identified in Appendix C); at least every one hundred (100) feet along the
       pathway from outfall 003 to outfall 004; every one hundred (100) feet along the rail line
       through the production areas; and every one hundred (100) feet along the nitroglycerine
       line. The Sampling Plan shall also include a Quality Assurance Project Plan ("QAPP")
       and a Health and Safety Plan ("HASP").

               b.     Upon approval of the Sampling Plan by EPA, Defendant shall implement
       the terms and conditions of the Sampling Plan.

               c.      Within 90 Days after receiving the analyses identified in the Sampling
       Plan, Defendant shall submit to EPA, for approval in accordance with Paragraph 26, a
       Sampling Report and, if necessary, a Cleanup Plan that details cleanup activities to be
       conducted at the facility (along with a schedule for completion of all activities) in order
       to achieve the following contaminant levels (except that Defendant may submit to EPA,
       for approval in accordance with Paragraph 26, risk-based cleanup levels based on site-
       specific conditions for any of the following contaminants) that will be allowed once clean
       up concludes:

                     (1)      Nitrates (reported as nitrogen) shall be cleaned up to a level of
              (a) 85 mg/kg NO3-N in the upper 8 inches of soil and 40 mg/kg NO3-N below 8
              inches in depth in unvegetated areas; and (b) 200 mg/kg NO3-N in the upper 24
              inches of soil and 40 mg/kg NO3-N below 24 inches in depth in vegetated areas.

                    (2)        TNT, PETN, NG, and any other contaminants found during
              Sampling Plan activities, shall be cleaned up to EPA regional screening levels for
              industrial soil, available at https://semspub.epa.gov/work/HQ/199432.pdf.

              d.     Upon approval of the Cleanup Plan by EPA, Defendant shall undertake
       and complete the agreed upon cleanup activities in accordance with the approved
       schedule.

               e.      Within 90 Days after completion of all the cleanup activities identified in
       the Cleanup Plan, Defendant shall submit a Final Confirmation Report, including
       sampling and analysis of the work areas, demonstrating that contamination in the areas of
       concern has been successfully mitigated. This report shall include a description of each
       contaminated area, the name of the chemical and/or waste associated with each
       contaminated area, the amount of waste generated during the remediation, photographs
       showing the contaminated area and the remediation, and manifests, receipts, and/or bills
       of lading for each waste disposed of in the remediation.

        24.    Site Characterization Report for the Carthage Facility. Within 120 Days of
the Effective Date, Defendant shall submit to EPA, with a copy to MDNR, a Site

                                    9
      Case 3:19-cv-05031-MDH Document 38-1 Filed 02/27/20 Page 10 of 41
Characterization Report (“Characterization Report”) that comprehensively describes all
processes that have and/or are leaking, spilling, and/or otherwise releasing products, used oil,
solid waste, and/or hazardous waste at the Carthage facility. The Characterization Report shall
include a description of all the current industrial processes at the facility, including the location
of each process, the products produced, and any potential pollutants of concern resulting from
that process (including, but not limited to, TNT, PETN, ammonia, nitrates, reactive chemicals,
and ignitable chemicals). The Characterization Report shall also include any known historical
information about past processes at the facility and their location(s) within the facility. The
Characterization Report shall not be subject to EPA approval under Paragraph 26.

         25.     Installation of baghouse outside of Dope Building at the Carthage Facility.
Dyno shall supplement the enhanced stormwater management outside the Dope Building at the
Carthage facility (identified in Appendix C) by proposing a Baghouse Plan to mitigate dust
emissions for submission to EPA within 30 Days of the Effective Date, including a schedule for
implementation. EPA, after consultation with the State, shall approve, approve with
modifications, or disapprove the proposed Baghouse Plan and the proposed schedule for
installing the corrective measures required by the Plan. Upon EPA approval of the proposed
Baghouse Plan and schedule, Dyno shall implement the measures described in accordance with
the approved schedule.

        26.     Approval of Deliverables. After review of any plan, report, or other item that is
required to be submitted pursuant to this Consent Decree, EPA, after consultation with the State,
shall in writing: (a) approve the submission; (b) approve the submission upon specified
conditions; (c) approve part of the submission and disapprove the remainder; or (d) disapprove
the submission.

               a.      If the submission is approved pursuant to Paragraph 26, Defendant shall
       take all actions required by the plan, report, or other item, in accordance with the
       schedules and requirements of the plan, report, or other item, as approved. If the
       submission is conditionally approved or approved only in part pursuant to Paragraph
       26(b) or (c), Defendant shall, upon written direction from EPA (after consultation with
       the State), take all actions required by the approved plan, report, or other item that EPA
       (after consultation with the State) determines are technically severable from any
       disapproved portions, subject to Defendant’s right to dispute only the specified conditions
       or the disapproved portions, under Section IX (Dispute Resolution).

              b.      If the submission is disapproved in whole or in part pursuant to Paragraph
       26(c) or (d), Defendant shall, within 45 Days or such other time as the Parties agree to in
       writing, correct all deficiencies and resubmit the plan, report, or other item, or
       disapproved portion thereof, for approval, in accordance with this Paragraph. If the
       resubmission is approved in whole or in part, Defendant shall proceed in accordance with
       Paragraph 26.a.

                c.      If a resubmitted plan, report, or other item, or portion thereof, is
       disapproved in whole or in part, EPA (after consultation with the State) may again
       require Defendant to correct any deficiencies, in accordance with this Paragraph, or may
       itself correct any deficiencies subject to Defendant’s right to invoke Dispute Resolution


                                    10
       Case 3:19-cv-05031-MDH Document 38-1 Filed 02/27/20 Page 11 of 41
       and the right of EPA to seek stipulated penalties as provided in this Paragraph.

               d.      Any stipulated penalties applicable to the original submission, as provided
       in Section VII (Stipulated Penalties), shall accrue during the 45 Day period or other
       specified period, but shall not be payable unless the resubmission is untimely or is
       disapproved in whole or in part; provided that, if the original submission was so deficient
       as to constitute a material breach of Defendant’s obligations under this Decree, the
       stipulated penalties applicable to the original submission shall be due and payable
       notwithstanding any subsequent resubmission.

        27.     Permits. Where any compliance obligation under this Section requires Defendant
to obtain a federal, state, or local permit or approval, Defendant shall submit timely and complete
applications and take all other actions necessary to obtain all such permits or approvals.
Defendant may seek relief under the provisions of Section VIII (Force Majeure) for any delay in
the performance of any such obligation resulting from a failure to obtain, or a delay in obtaining,
any permit or approval required to fulfill such obligation, if Defendant has submitted timely and
complete applications and has taken all other actions necessary to obtain all such permits or
approvals.

                            VI.     REPORTING REQUIREMENTS

       28.     Defendant shall submit the following quarterly reports:

              a.      Quarterly reports. By January 31st, April 30th, July 31st, and October 31st
       of each year after the lodging of this Consent Decree, until termination of this Decree
       pursuant to Section XVII, Defendant shall submit electronically a quarterly report for the
       preceding three months that shall include:

                   (1)        the status of any investigation, construction, or compliance
                              measures taken pursuant to Section V (Compliance Requirements);
                              problems encountered or anticipated, together with implemented or
                              proposed solutions; status of permit applications; and reports to
                              state agencies; and a summary of costs incurred since the previous
                              report;

                   (2)        a list of the remaining compliance milestones and an update on
                              timing, including an estimate of the percent completion of each
                              compliance milestone; and

                   (3)        the results of effluent monitoring taken pursuant to Paragraph 19.

               b.       If Defendant violates, or has reason to believe that it may violate, any
       requirement of this Consent Decree, Defendant shall notify the United States of such
       violation and its likely duration, in writing, within ten working Days of the Day
       Defendant first becomes aware of the violation, with an explanation of the violation’s
       likely cause and of the remedial steps taken, or to be taken, to prevent or minimize such
       violation. If the cause of a violation cannot be fully explained at the time the report is


                                   11
      Case 3:19-cv-05031-MDH Document 38-1 Filed 02/27/20 Page 12 of 41
       due, Defendant shall so state in the report. Defendant shall investigate the cause of the
       violation and shall then submit an amendment to the report, including a full explanation
       of the cause of the violation, within 30 Days of the Day Defendant becomes aware of the
       cause of the violation. Nothing in this Paragraph or the following Paragraph relieves
       Defendant of its obligation to provide the notice required by Section VIII (Force
       Majeure).

        29.     Whenever any violation of this Consent Decree or of any applicable permits or
any other event affecting Defendant’s performance under this Decree, or the performance of its
Facility, may pose an immediate threat to the public health or welfare or the environment,
Defendant shall notify EPA and the State orally or by electronic transmission as soon as possible,
but no later than 24 hours after Defendant first knew of the violation or event. This procedure is
in addition to the requirements set forth in the preceding Paragraph.

       30.     All reports shall be submitted to the persons designated in Section XIII (Notices).

       31.     Certification. Each report submitted by Defendant under this Section shall be
signed by an official of the submitting party and include the following certification:

       I certify under penalty of law that this document and all attachments were prepared under
       my direction or supervision in accordance with a system designed to assure that qualified
       personnel properly gather and evaluate the information submitted. Based on my inquiry
       of the person or persons who manage the system, or those persons directly responsible for
       gathering the information, the information submitted is, to the best of my knowledge and
       belief, true, accurate, and complete. I have no personal knowledge that the information
       submitted is other than true, accurate, and complete. I am aware that there are significant
       penalties for submitting false information, including the possibility of fine and
       imprisonment for knowing violations.

This certification requirement does not apply to emergency or similar notifications where
compliance would be impractical.

        32.    The reporting requirements of this Consent Decree do not relieve Defendant of
any reporting obligations required by the CWA, RCRA, regulations promulgated pursuant to the
CWA, or regulations authorized by RCRA, or by any other federal, state, or local law,
regulation, permit, or other requirement.

       33.     Any information provided pursuant to this Consent Decree may be used by the
United States in any proceeding to enforce the provisions of this Consent Decree and as
otherwise permitted by law.

                              VII.    STIPULATED PENALTIES

        34.     Defendant shall be liable for stipulated penalties to the United States for
violations of this Consent Decree as specified below, unless excused under Section VIII (Force
Majeure). A violation includes failing to perform any obligation required by the terms of this
Decree, including any work plan or schedule approved under this Decree, according to all


                                   12
      Case 3:19-cv-05031-MDH Document 38-1 Filed 02/27/20 Page 13 of 41
applicable requirements of this Decree and within the specified time schedules established by or
approved under this Decree.

       35.     Late Payment of Civil Penalty. If Defendant fails to pay the civil penalty
required to be paid under Section IV (Civil Penalty) when due, Defendant shall pay a stipulated
penalty of $ 2,000 per Day for each Day that the payment is late.

        36.    Effluent Limits Violations. The following stipulated penalties shall accrue per
violation per Day for each violation of an effluent limitation prior to August 1, 2020:

       Penalty Per Violation Per Day                                     Degree of Exceedance
                  $1,500 ........................................................ below 20%
                  $3,000 ........................................................... 20-50%
                  $4,500 ....................................................... 50% or more
The following stipulated penalties shall accrue per violation per Day for each violation of an
effluent limitation on or after August 1, 2020:

       Penalty Per Violation Per Day                                     Degree of Exceedance
                  $3,000 ........................................................ below 20%
                  $6,000 ........................................................... 20-50%
                  $9,000 ....................................................... 50% or more
       37.      Pollutants in Stormwater Discharge.

                a.    If Dyno exceeds benchmark thresholds listed below for a given parameter
       in its stormwater testing after pipe consolidation at the Carthage facility, it will have 60
       Days to identify the source of the exceedance and remedy the problem:

                       (1)        Nitroglycerin (NG) – 0.2 mg/L

                       (2)        Ethylene Glycol Dinitrate (EGDN) – 1.1 mg/L

                       (3)        Pentaerythritoltetranitrate (PETN) – 14.62 mg/L

                       (4)        2,4,6-Trinitrotoluene (TNT) – 0.557 mg/L

                       (5)        Ammonia as N – 4.0 mg/L

                       (6)        pH – less than 6.5 or greater than 9.0

              b.      If within that 60 Day period Dyno can address the source of the
       exceedance so that there is no longer an exceedance of the benchmark thresholds set forth
       in subparagraph 37.a, no stipulated penalties will be assessed.

        38.     If exceedances continue beyond the 60 Day grace period, Dyno will be subject to
stipulated penalties in the amount of $5,000 per Day per parameter that will accrue from the date
of the original exceedance.


                                   13
      Case 3:19-cv-05031-MDH Document 38-1 Filed 02/27/20 Page 14 of 41
        39.    Compliance Milestones. The following stipulated penalties shall accrue per
violation per Day for each violation of the requirements identified in Section V (Compliance
Requirements):

       Penalty Per Violation Per Day                                  Period of Noncompliance
                   $750...................................................1st through 14th Day
                  $1,500 ............................................... 15th through 30th Day
                  $3,000 .................................................31st Day and beyond
        40.    Reporting Requirements. The following stipulated penalties shall accrue per
violation per Day for each violation of the reporting requirements of Section VI:

       Penalty Per Violation Per Day                                  Period of Noncompliance
                   $250...................................................1st through 14th Day
                   $500................................................. 15th through 30th Day
                  $1,000 .................................................31st Day and beyond
        41.     Defendant shall pay any stipulated penalty within 30 Days of receiving the United
States’ written demand.

       42.     The United States may in the unreviewable exercise of its discretion, reduce or
waive stipulated penalties otherwise due it under this Consent Decree.

       43.    Stipulated penalties shall continue to accrue as provided in Paragraph 60, during
any Dispute Resolution, but need not be paid until the following:

               a.      If the dispute is resolved by agreement of the Parties or by a decision of
       EPA that is not appealed to the Court, Defendant shall pay accrued penalties determined
       to be owing, together with interest, to the United States within 30 Days of the effective
       date of the agreement or the receipt of EPA’s decision or order.

              b.      If the dispute is appealed to the Court and the United States prevails in
       whole or in part, Defendant shall pay all accrued penalties determined by the Court to be
       owing, together with interest, within 60 Days of receiving the Court’s decision or order,
       except as provided in Paragraph 43.c, below.

               c.      If any Party appeals the District Court’s decision, Defendant shall pay all
       accrued penalties determined to be owing, together with interest, within 15 Days of
       receiving the final appellate court decision.

         44.     Defendant shall pay stipulated penalties owing to the United States in the manner
set forth and with the confirmation notices required by Paragraph 9, except that the transmittal
letter shall state that the payment is for stipulated penalties and shall state for which violation(s)
the penalties are being paid.

       45.    If Defendant fails to pay stipulated penalties according to the terms of this
Consent Decree, Defendant shall be liable for interest on such penalties, as provided for in
28 U.S.C. § 1961, accruing as of the date payment became due. Nothing in this Paragraph shall

                                    14
       Case 3:19-cv-05031-MDH Document 38-1 Filed 02/27/20 Page 15 of 41
be construed to limit the United States from seeking any remedy otherwise provided by law for
Defendant’s failure to pay any stipulated penalties.

      46.     The payment of penalties and interest, if any, shall not alter in any way
Defendant’s obligation to complete the performance of the requirements of this Consent Decree.

        47.     Non-Exclusivity of Remedy. Stipulated penalties are not the United States’
exclusive remedy for violations of this Consent Decree. Subject to the provisions of Section XI
(Effect of Settlement/Reservation of Rights), the United States expressly reserves the right to
seek any other relief it deems appropriate for Defendant’s violation of this Decree or applicable
law, including but not limited to an action against Defendant for statutory penalties, additional
injunctive relief, mitigation or offset measures, and/or contempt. However, the amount of any
statutory penalty assessed for a violation of this Consent Decree shall be reduced by an amount
equal to the amount of any stipulated penalty assessed and paid pursuant to this Consent Decree.

                                    VIII.   FORCE MAJEURE

        48.    “Force majeure,” for purposes of this Consent Decree, is defined as any event
arising from causes beyond the control of Defendant, of any entity controlled by Defendant, or of
Defendant’s contractors, that delays or prevents the performance of any obligation under this
Consent Decree despite Defendant’s best efforts to fulfill the obligation. The requirement that
Defendant exercise “best efforts to fulfill the obligation” includes using best efforts to anticipate
any potential force majeure event and best efforts to address the effects of any potential force
majeure event (a) as it is occurring and (b) following the potential force majeure, such that the
delay and any adverse effects of the delay are minimized. “Force Majeure” does not include
Defendant’s financial inability to perform any obligation under this Consent Decree.

        49.     If any event occurs or has occurred that may delay the performance of any
obligation under this Consent Decree, whether or not caused by a force majeure event, Defendant
shall provide notice orally or by electronic transmission to EPA, within 72 hours of when
Defendant first knew that the event might cause a delay. Within seven Days thereafter,
Defendant shall provide in writing to EPA an explanation and description of the reasons for the
delay; the anticipated duration of the delay; all actions taken or to be taken to prevent or
minimize the delay; a schedule for implementation of any measures to be taken to prevent or
mitigate the delay or the effect of the delay; Defendant’s rationale for attributing such delay to a
force majeure event if it intends to assert such a claim; and a statement as to whether, in the
opinion of Defendant, such event may cause or contribute to an endangerment to public health,
welfare or the environment. Defendant shall include with any notice all available documentation
supporting the claim that the delay was attributable to a force majeure. Failure to comply with
the above requirements shall preclude Defendant from asserting any claim of force majeure for
that event for the period of time of such failure to comply, and for any additional delay caused by
such failure. Defendant shall be deemed to know of any circumstance of which Defendant, any
entity controlled by Defendant, or Defendant’s contractors knew or should have known.

        50.    If EPA agrees that the delay or anticipated delay is attributable to a force majeure
event, the time for performance of the obligations under this Consent Decree that are affected by
the force majeure event will be extended by EPA for such time as is necessary to complete those


                                    15
       Case 3:19-cv-05031-MDH Document 38-1 Filed 02/27/20 Page 16 of 41
obligations. An extension of the time for performance of the obligations affected by the force
majeure event shall not, of itself, extend the time for performance of any other obligation. EPA
will notify Defendant in writing of the length of the extension, if any, for performance of the
obligations affected by the force majeure event.

       51.     If EPA does not agree that the delay or anticipated delay has been or will be
caused by a force majeure event, EPA will notify Defendant in writing of its decision.

        52.     If Defendant elects to invoke the dispute resolution procedures set forth in
Section IX (Dispute Resolution), it shall do so no later than 15 Days after receipt of EPA’s
notice. In any such proceeding, Defendant shall have the burden of demonstrating by a
preponderance of the evidence that the delay or anticipated delay has been or will be caused by a
force majeure event, that the duration of the delay or the extension sought was or will be
warranted under the circumstances, that best efforts were exercised to avoid and mitigate the
effects of the delay, and that Defendant complied with the requirements of Paragraphs 48 and 49.
If Defendant carries this burden, the delay at issue shall be deemed not to be a violation by
Defendant of the affected obligation of this Consent Decree identified to EPA and the Court.

                                IX.    DISPUTE RESOLUTION

        53.    Unless otherwise expressly provided for in this Consent Decree, the dispute
resolution procedures of this Section shall be the exclusive mechanism to resolve disputes arising
under or with respect to this Consent Decree. Defendant’s failure to seek resolution of a dispute
under this Section shall preclude Defendant from raising any such issue as a defense to an action
by the United States to enforce any obligation of Defendant arising under this Decree.

        54.     Informal Dispute Resolution. Any dispute subject to Dispute Resolution under
this Consent Decree shall first be the subject of informal negotiations. The dispute shall be
considered to have arisen when Defendant sends the United States a written Notice of Dispute.
Such Notice of Dispute shall state clearly the matter in dispute. The period of informal
negotiations shall not exceed 20 Days from the date the dispute arises, unless that period is
modified by written agreement. If the Parties cannot resolve a dispute by informal negotiations,
then the position advanced by the United States shall be considered binding unless, within 20
Days after the conclusion of the informal negotiation period, Defendant invokes formal dispute
resolution procedures as set forth below.

        55.     Formal Dispute Resolution. Defendant shall invoke formal dispute resolution
procedures, within the time period provided in the preceding Paragraph, by serving on the United
States a written Statement of Position regarding the matter in dispute. The Statement of Position
shall include, but need not be limited to, any factual data, analysis, or opinion supporting
Defendant’s position and any supporting documentation relied upon by Defendant.

       56.     The United States shall serve its Statement of Position within 45 Days of receipt
of Defendant’s Statement of Position. The United States’ Statement of Position shall include, but
need not be limited to, any factual data, analysis, or opinion supporting that position and any
supporting documentation relied upon by the United States. The United States’ Statement of



                                   16
      Case 3:19-cv-05031-MDH Document 38-1 Filed 02/27/20 Page 17 of 41
Position shall be binding on Defendant, unless Defendant files a motion for judicial review of the
dispute in accordance with the following Paragraph.

        57.     Defendant may seek judicial review of the dispute by filing with the Court and
serving on the United States, in accordance with Section XIII (Notices), a motion requesting
judicial resolution of the dispute. The motion must be filed within ten Days of receipt of the
United States’ Statement of Position pursuant to the preceding Paragraph. The motion shall
contain a written statement of Defendant’s position on the matter in dispute, including any
supporting factual data, analysis, opinion, or documentation, and shall set forth the relief
requested and any schedule within which the dispute must be resolved for orderly
implementation of the Consent Decree.

       58.     The United States shall respond to Defendant’s motion within the time period
allowed by the Local Rules of this Court. Defendant may file a reply memorandum, to the extent
permitted by the Local Rules.

        59.     Standard of Review. Except as otherwise provided in this Consent Decree, in
any dispute brought under Paragraph 55, Defendant shall have the burden of demonstrating that
its position complies with this Consent Decree and that it is entitled to relief under applicable
principles of law. The United States reserves the right to argue that its position is reviewable
only on the administrative record and must be upheld unless arbitrary and capricious or
otherwise not in accordance with law.

         60.     The invocation of dispute resolution procedures under this Section shall not, by
itself, extend, postpone, or affect in any way any obligation of Defendant under this Consent
Decree, unless and until final resolution of the dispute so provides. Stipulated penalties with
respect to the disputed matter shall continue to accrue from the first Day of noncompliance, but
payment shall be stayed pending resolution of the dispute as provided in Paragraph 43. If
Defendant does not prevail on the disputed issue, stipulated penalties shall be assessed and paid
as provided in Section VII (Stipulated Penalties).

                    X.     INFORMATION COLLECTION AND RETENTION

       61.     The United States and its representatives, including attorneys, contractors, and
consultants, shall have the right of entry into any facility covered by this Consent Decree, at all
reasonable times, upon presentation of credentials, to:

               a.        monitor the progress of activities required under this Consent Decree;

              b.     verify any data or information submitted to the United States in
       accordance with the terms of this Consent Decree;

             c.       obtain samples and, upon request, splits of any samples taken by
       Defendant or its representatives, contractors, or consultants;

               d.        obtain documentary evidence, including photographs and similar data; and

               e.        assess Defendant’s compliance with this Consent Decree.

                                    17
       Case 3:19-cv-05031-MDH Document 38-1 Filed 02/27/20 Page 18 of 41
        62.   Upon request, Defendant shall provide EPA or its authorized representatives splits
of any samples taken by Defendant. Upon request, EPA shall provide Defendant splits of any
samples taken by EPA.

         63.    Until five years after the termination of this Consent Decree, Defendant shall
retain, and shall instruct its contractors and agents to preserve, all non-identical copies of all
documents, records, or other information (including documents, records, or other information in
electronic form) in its or its contractors’ or agents’ possession or control, or that come into its or
its contractors’ or agents’ possession or control, and that relate in any manner to Defendant’s
performance of its obligations under this Consent Decree. This information-retention
requirement shall apply regardless of any contrary corporate or institutional policies or
procedures. At any time during this information-retention period, upon request by the United
States, Defendant shall provide copies of any documents, records, or other information required
to be maintained under this Paragraph.

         64.      At the conclusion of the information-retention period provided in the preceding
Paragraph, Defendant shall notify the United States at least 90 Days prior to the destruction of
any documents, records, or other information subject to the requirements of the preceding
Paragraph and, upon request by the United States, Defendant shall deliver any such documents,
records, or other information to EPA. Defendant may assert that certain documents, records, or
other information is privileged under the attorney-client privilege or any other privilege
recognized by federal law. If Defendant asserts such a privilege, it shall provide the following:
(a) the title of the document, record, or information; (b) the date of the document, record, or
information; (c) the name and title of each author of the document, record, or information; (d) the
name and title of each addressee and recipient; (e) a description of the subject of the document,
record, or information; and (f) the privilege asserted by Defendant. However, no documents,
records, or other information created or generated pursuant to the requirements of this Consent
Decree shall be withheld on grounds of privilege.

        65.     Defendant may also assert that information required to be provided under this
Section is protected as Confidential Business Information (“CBI”) under 40 C.F.R. Part 2. As to
any information that Defendant seeks to protect as CBI, Defendant shall follow the procedures
set forth in 40 C.F.R. Part 2.

        66.     This Consent Decree in no way limits or affects any right of entry and inspection,
or any right to obtain information, held by the United States pursuant to applicable federal laws,
regulations, or permits, nor does it limit or affect any duty or obligation of Defendant to maintain
documents, records, or other information imposed by applicable federal or state laws,
regulations, or permits.

               XI.     EFFECT OF SETTLEMENT/RESERVATION OF RIGHTS

        67.     This Consent Decree resolves the civil claims of the United States for the
violations alleged in the Complaint filed in this action through the date of lodging. This Consent
Decree also resolves the civil claims of the United States, at both the Carthage facility and the
Louisiana facility, for failure to monitor under the Permit and for discharges of TSS, oil and



                                    18
       Case 3:19-cv-05031-MDH Document 38-1 Filed 02/27/20 Page 19 of 41
grease, ammonia, nitrate, nitroglycerin, BOD, E.coli, pH, and temperature in violation of the
effluent limitations of the Permit through the date of lodging.

        68.    The United States reserves all legal and equitable remedies available to enforce
the provisions of this Consent Decree. Subject to Paragraph 67, this Consent Decree shall not be
construed to limit the rights of the United States to obtain penalties or injunctive relief under the
Act or implementing regulations, or under other federal laws, regulations, or permit conditions.
The United States further reserves all legal and equitable remedies to address any imminent and
substantial endangerment to the public health or welfare or the environment arising at, or posed
by, Defendant’s Facilities, whether related to the violations addressed in this Consent Decree or
otherwise.

        69.      In any subsequent administrative or judicial proceeding initiated by the United
States for injunctive relief, civil penalties, other appropriate relief relating to the Facilities,
Defendant shall not assert, and may not maintain, any defense or claim based upon the principles
of waiver, res judicata, collateral estoppel, issue preclusion, claim preclusion, claim-splitting, or
other defenses based upon any contention that the claims raised by the United States in the
subsequent proceeding were or should have been brought in the instant case, except with respect
to claims that have been specifically resolved pursuant to Paragraph 67.

        70.     This Consent Decree is not a permit, or a modification of any permit, under any
federal, State, or local laws or regulations. Defendant is responsible for achieving and
maintaining complete compliance with all applicable federal, State, and local laws, regulations,
and permits; and Defendant’s compliance with this Consent Decree shall be no defense to any
action commenced pursuant to any such laws, regulations, or permits, except as set forth herein.
The United States does not, by its consent to the entry of this Consent Decree, warrant or aver in
any manner that Defendant’s compliance with any aspect of this Consent Decree will result in
compliance with provisions of the CWA, RCRA, regulations promulgated pursuant to the CWA,
or regulations authorized by RCRA, or with any other provisions of federal, State, or local laws,
regulations, or permits.

        71.      This Consent Decree does not limit or affect the rights of Defendant or of the
United States against any third parties, not party to this Consent Decree, nor does it limit the
rights of third parties, not party to this Consent Decree, against Defendant, except as otherwise
provided by law.

        72.     This Consent Decree shall not be construed to create rights in, or grant any cause
of action to, any third party not party to this Consent Decree.

                                           XII.   COSTS

        73.     The Parties shall bear their own costs of this action, including attorneys’ fees,
except that the United States shall be entitled to collect the costs (including attorneys’ fees)
incurred in any action necessary to collect any portion of the civil penalty or any stipulated
penalties due but not paid by Defendant.




                                    19
       Case 3:19-cv-05031-MDH Document 38-1 Filed 02/27/20 Page 20 of 41
                                          XIII.     NOTICES

       74.     Unless otherwise specified in this Decree, whenever notifications, submissions, or
communications are required by this Consent Decree, they shall be made in writing and
addressed as follows:

       As to the United States by email:          eescdcopy.enrd@usdoj.gov
                                                  Re: DJ # 90-5-1-1-11542

       As to the United States by mail:           EES Case Management Unit
                                                  Environment and Natural Resources Division
                                                  U.S. Department of Justice
                                                  P.O. Box 7611
                                                  Washington, D.C. 20044-7611
                                                  Re: DJ # 90-5-1-1-11542

       As to EPA:                                 Director, Enforcement & Compliance Assurance
                                                  Division
                                                  U.S. Environmental Protection Agency, Region 7
                                                  11201 Renner Boulevard
                                                  Lenexa, KS 66219
                                                  Bruno.Jodi@epa.gov
                                                  Buckner.Edwin@epa.gov

                                                  and

                                                  Regional Counsel
                                                  Office of Regional Counsel
                                                  U.S. Environmental Protection Agency, Region 7
                                                  11201 Renner Boulevard
                                                  Lenexa, KS 66219

        As to Defendant:                          Luc Dugas
                                                  Senior Vice President – Manufacturing IS
                                                  2795 East Cottonwood Parkway, Suite 500
                                                  Salt Lake City, UT 84121
                                                  Luc.dugas@am.dynonobel.com

                                                  David Pierpoline
                                                  Senior Vice President – Nitrogen Plant Operation
                                                  2795 East Cottonwood Parkway, Suite 500
                                                  Salt Lake City, UT 84121
                                                  David.pierpoline@am.dynonobel.com

                                                  Legal Department
                                                  Dyno Nobel Inc.


                                   20
      Case 3:19-cv-05031-MDH Document 38-1 Filed 02/27/20 Page 21 of 41
                                             2795 East Cottonwood Parkway, Suite 500
                                             Salt Lake City, UT 84121
                                             legal@am.dynonobel.com
        75.     Any Party may, by written notice to the other Parties, change its designated notice
recipient or notice address provided above.

        76.    Notices submitted pursuant to this Section shall be deemed submitted upon
mailing, unless otherwise provided in this Consent Decree or by mutual agreement of the Parties
in writing.

                                   XIV. EFFECTIVE DATE

        77.    The Effective Date of this Consent Decree shall be the date upon which this
Consent Decree is entered by the Court or a motion to enter the Consent Decree is granted,
whichever occurs first, as recorded on the Court’s docket; provided, however, that Defendant
hereby agrees that it shall be bound to perform duties scheduled to occur prior to the Effective
Date. In the event the United States withdraws or withholds consent to this Consent Decree
before entry, or the Court declines to enter the Consent Decree, then the preceding requirement
to perform duties scheduled to occur before the Effective Date shall terminate.

                           XV.     RETENTION OF JURISDICTION

       78.     The Court shall retain jurisdiction over this case until termination of this Consent
Decree, for the purpose of resolving disputes arising under this Decree or entering orders
modifying this Decree, pursuant to Sections IX and XVI, or effectuating or enforcing compliance
with the terms of this Decree.

                                    XVI. MODIFICATION

       79.    The terms of this Consent Decree, including any attached appendices, may be
modified only by a subsequent written agreement signed by all the Parties. Where the
modification constitutes a material change to this Decree, it shall be effective only upon approval
by the Court.

         80.      Any disputes concerning modification of this Decree shall be resolved pursuant to
Section IX (Dispute Resolution), provided, however, that, instead of the burden of proof
provided by Paragraph 59, the Party seeking the modification bears the burden of demonstrating
that it is entitled to the requested modification in accordance with Federal Rule of Civil
Procedure 60(b).

                                     XVII. TERMINATION

        81.     After Defendant has completed the requirements of Section V (Compliance
Requirements); has thereafter maintained continuous satisfactory compliance with this Consent
Decree for a period of three years; and has paid the civil penalty and any accrued stipulated
penalties as required by this Consent Decree, Defendant may serve upon the United States a


                                    21
       Case 3:19-cv-05031-MDH Document 38-1 Filed 02/27/20 Page 22 of 41
Request for Termination, stating that Defendant has satisfied those requirements, together with
all necessary supporting documentation.

        82.     Following receipt by the United States of Defendant’s Request for Termination,
the Parties shall confer informally concerning the Request and any disagreement that the Parties
may have as to whether Defendant has satisfactorily complied with the requirements for
termination of this Consent Decree. If the United States agrees that the Decree may be
terminated, the Parties shall submit, for the Court’s approval, a joint stipulation terminating the
Decree.

       83.     If the United States does not agree that the Decree may be terminated, Defendant
may invoke Dispute Resolution under Section IX. However, Defendant shall not seek Dispute
Resolution of any dispute regarding termination until 30 Days after service of its Request for
Termination.

                               XVIII. PUBLIC PARTICIPATION

         84.    This Consent Decree shall be lodged with the Court for a period of not less than
30 Days for public notice and comment in accordance with 28 C.F.R. § 50.7. The United States
reserves the right to withdraw or withhold its consent if the comments regarding the Consent
Decree disclose facts or considerations indicating that the Consent Decree is inappropriate,
improper, or inadequate. Defendant consents to entry of this Consent Decree without further
notice and agrees not to withdraw from or oppose entry of this Consent Decree by the Court or to
challenge any provision of the Decree, unless the United States has notified Defendant in writing
that it no longer supports entry of the Decree.

                                XIX. SIGNATORIES/SERVICE

        85.     Each undersigned representative of Defendant and the Assistant Attorney General
for the Environment and Natural Resources Division of the Department of Justice certifies that
he or she is fully authorized to enter into the terms and conditions of this Consent Decree and to
execute and legally bind the Party he or she represents to this document.

       86.     This Consent Decree may be signed in counterparts, and its validity shall not be
challenged on that basis. Defendant agrees to accept service of process by mail with respect to all
matters arising under or relating to this Consent Decree and to waive the formal service
requirements set forth in Rules 4 and 5 of the Federal Rules of Civil Procedure and any
applicable Local Rules of this Court including, but not limited to, service of a summons.
Defendant need not file an answer to the complaint in this action unless or until the Court
expressly declines to enter this Consent Decree.

                                     XX.     INTEGRATION

       87.     This Consent Decree constitutes the final, complete, and exclusive agreement and
understanding among the Parties with respect to the settlement embodied in the Decree and
supersedes all prior agreements and understandings, whether oral or written, concerning the
settlement embodied herein. Other than deliverables that are subsequently submitted and


                                    22
       Case 3:19-cv-05031-MDH Document 38-1 Filed 02/27/20 Page 23 of 41
approved pursuant to this Decree, the Parties acknowledge that there are no representations,
agreements, or understandings relating to the settlement other than those expressly contained in
this Consent Decree.

                                  XXI. FINAL JUDGMENT

       88.     Upon approval and entry of this Consent Decree by the Court, this Consent
Decree shall constitute a final judgment of the Court as to the United States and Defendant.

                XXII. 26 U.S.C. SECTION 162(f)(2)(A)(ii) IDENTIFICATION

        89.    For purposes of the identification requirement of Section 162(f)(2)(A)(ii) of the
Internal Revenue Code, 26 U.S.C. § 162(f)(2)(A)(ii), performance of Section II (Applicability),
Paragraph 5; Section V (Compliance Requirements), Paragraphs 11-26.a and 27; Section VI
(Reporting Requirements), Paragraphs 28 and 30-31; and Section X (Information Collection and
Retention), Paragraphs 61-64 is restitution or required to come into compliance with law.

                                     XXIII. APPENDICES

       90.     The following Appendices are attached to and part of this Consent Decree:

                     “Appendix A” is the pH adjustment system description; and

                     “Appendix B” is the carbon filtration system description.

                     “Appendix C” is a map of the Carthage facility.



Dated and entered this     day of _____________________, 2020.


                                     __________________________________
                                     UNITED STATES DISTRICT JUDGE




                                   23
      Case 3:19-cv-05031-MDH Document 38-1 Filed 02/27/20 Page 24 of 41
                              FOR THE UNITED STATES OF AMERICA:


                                ~.

Date                          NAT N L DO GLAS
                              Deputy Section Chief
                              Environmental Enforcement Section
                              Environment and Natural Resources Division
                              U.S. Department of Justice


~ ~ a- ao
Date                         KATHE           . MATTHE
                             Senior Counsel
                             DANICA ANDERSON GLASER
                             ZACHARY N. MOOR
                             Trial Attorneys
                             Environmental Enforcement Section
                             Environment and Natural Resources Division
                             U.S. Deparhnent of Justice


                             TIMOTHY A. GARRISON
                             United States Attorney
                             Western District of Missouri


                             CHARLES M.THOMAS
                             Assistant United States Attorney
                             Western District of Missouri




                                      24

       Case 3:19-cv-05031-MDH Document 38-1 Filed 02/27/20 Page 25 of 41
Case 3:19-cv-05031-MDH Document 38-1 Filed 02/27/20 Page 26 of 41
Case 3:19-cv-05031-MDH Document 38-1 Filed 02/27/20 Page 27 of 41
                          FOR DEFENDANT DYNO NOBEL, INC.:




Date
                          JE^EY
                          Semm>Vice Presiddi^ttlTegal and Business Affairs
                          DynoT^bd'Americas



hdh^o
Date                      MICHAEL A. ZODY
                          Parsons Behle & Latimer




                                   27




   Case 3:19-cv-05031-MDH Document 38-1 Filed 02/27/20 Page 28 of 41
             Appendix A




Case 3:19-cv-05031-MDH Document 38-1 Filed 02/27/20 Page 29 of 41
PROCEDURE
Title:     OPERATION BOILER DISCHARGE PH CONTROL SYSTEM



 1.0     SCOPE
         1.1.   This document provides the procedure for the operation of the Dyno Nobel boiler wastewater
                discharge pH control system. This system is designed to capture boiler blowdown wastewater
                prior to discharge from the two boilers in current operation at the Dyno Nobel Site, stabilize to
                neutral pH within an acceptable range, and discharge in controlled batches.


 2.0     REQUIREMENTS
         2.1.   All personnel assigned to this operation are responsible for knowing and adhering to this
                procedure and to the documents specified in Section 3; Applicable Documents.
 3.0     APPLICABLE DOCUMENTS
         3.1.   PRO-DNNA-CAMO-SAFE.0007: Emergency Action Plan
         3.2.   PRO-DNNA-CAMO-SAFE.0009: Safety Rules and Instructions
         3.3.   System Drawing CMFA-1251
         3.4.   System Schematic PHNS-4114


 4.0     MATERIALS AND EQUIPMENT
         4.1.   Materials: 304SS tank, Polypropylene acid line, Polypropylene/PTFE acid pump.
         4.2.   Denitrated Sulfuric Acid (DSA, ~70%). Piped from NAR process from DSA Storage Tank.
         4.3.   Refer to drawing CMFA-1251


 5.0     HEALTH, SAFETY & ENVIRONMENT
         5.1.   PPE Requirements
           5.1.1. During normal operations, the plant approved uniform shall be worn when performing
                  routine checks.

                                    •      Approved plant uniform shall consist of safety glasses, steel
                                           toed boots, and long pants.
           5.1.2. In the event of an acid leak, operator shall don the provided acid resistant uniform and
                  approved safety shoes.
                                    •      Acid resistant uniform shall consist of PVC coat and pants, hard
                                           hat with face shield, and acid resistant rubber boots.
                                    •      The nearest safety shower/eye wash is located by the Superior
                                           Boiler DA tank.
                                    •      Spill kit is located inside the boiler building near the DA tank.
          Case 3:19-cv-05031-MDH Document 38-1 Filed 02/27/20 Page 30 of 41
                                           In case of a spill, notify supervision immediately.
PROCEDURE
Title:     OPERATION BOILER DISCHARGE PH CONTROL SYSTEM


         5.2.   The area around process equipment storage tanks shall be kept clear of debris, materials, and
                vegetation.
         5.3.   The boiler wastewater discharge pH control system requires systematic inspection,
                documentation and maintenance so defects may be detected and corrected before they
                can lead to an emergency or process upset condition.
 6.0      OPERATIONS
         6.1.   Initial Startup: Pre-Start Inspection
           6.1.1. Physical Check
                6.1.1.1.    Ensure that the control systems and displays are operating properly.
                6.1.1.2.    Check that the associated piping is free of leaks.
                6.1.1.3.    Ensure that the secondary containment structure is in good condition and free of
                            leaks.
         6.2.   Normal Operations
                     Note: During normal operation, blowdown and condensate discharge is collected by
                     Tank T-001 . Blowdown pH is roughly expected to be between 10-12.
                     Note: There are separate discharge lines from each boiler.
           6.2.1. The pressurized discharge is piped into T-001 and diffused allowing the condensate to collect
                   and hot vapor to diffuse into the atmosphere.
           6.2.2. Condensation collects in the tank and a minimum level of 30% is maintained in the tank. This
                   level is sufficient to maintain mixer operation continuously agitating the condensate.
           6.2.3. High level in T-001 is protected and 4” tank overflow into containment. T-001 is well vented
                   to atmosphere through 8” vent and 4” overflow and therefore cannot be over pressurized.
           6.2.4. pH and temperature are monitored by instrumentation at the tank which is installed near
                   the discharge point from the tank T-001.
           6.2.5. As level Increases in tank T-001, Sulfuric Acid (70%) from the NAR facility is metered in short
                   intermittent doses.

           6.2.6. Sulfuric acid is provided from the NAR facility by a small Kynar diaphragm pump with minimal
                   pressure used to overcome elevation and feed system at Boiler House Location.
                6.2.6.1.   Sulfuric acid is supplied through ½” continuous polypropylene tube ran in overhead
                           structure and jacketed by 2” carbon steel pipe.
           6.2.7. As sulfuric acid is added to the accumulated condensate, the process of reducing the pH into
                   an acceptable range collects above the minimum acceptable level and the pH remains stable
                   as indicated by instrumentation. Collected material will be released into a sump basin
          Case 3:19-cv-05031-MDH Document 38-1 Filed 02/27/20 Page 31 of 41
           6.2.8. The water level in T-001 is permitted to decrease until the minimum acceptable level for mixer
PROCEDURE
Title:     OPERATION BOILER DISCHARGE PH CONTROL SYSTEM
                  operation at which time the valve will close, and the level will begin to increase. pH will
                  begin to increase, and the process will start over.

                  Process to adjust pH in Tank 001.

                      •    Water is collected until level reaches 50%

                      •    Sulfuric acid is added incrementally until pH is between 7.0 and 8.5

                      •    If sulfuric acid is not being added, and no system alarms, water is discharged
                           from outlet valve.

                      •    When water reaches 40%, tank discharge valve closes.




         6.3.   Temporary Operations
           6.3.1. In the event sulfuric acid is not available through normal means, a local supply will be
                  added manually for neutralization. A 55-gallon drum of ~70% sulfuric acid can be used.
           6.3.2. Twice per year the boilers are drained to be inspected and to perform routine maintenance.
                  In this situation, the water from the boilers will be pumped through a separate line to T-001.
                  Water treatment will continue in the same manner, however; this water will be allowed to
                  accumulate to higher level (>50%). In no circumstances shall water be allowed to collect
                  greater than the high level alarm (90%).




                NOTE: Only one boiler is inspected at any one time allowing for sufficient volume in the T-001
                to accumulate the volume of one boiler. The approximate usable volume of T-001 is 5,900
                gallons.

           6.3.3. T-001 can be drained if necessary to conduct routine maintenance using manual control
                  and monitoring via a tank drain. While in normal operation, the tank drain will be locked
                  closed to prevent accidental out-of-specification discharge.

         6.4.   Emergency Operations
           6.4.1. The acid line from NAR is monitored by a sensor to detect leaks in the line should they
                  occur, which will shut down the system automatically and initiate an alarm condition. The
                  boiler operators should contact plant maintenance should this occur. In the event an acid
                  leak should be found in the containment area, the boiler operators should shut down the
                  treatment system and notify maintenance. They should also contact the Mixed Acid
          Case 3:19-cv-05031-MDH          Document
               operators to lock out the acid         38-1
                                              pump on the NARFiled 02/27/20
                                                              DSA tank,          Page
                                                                        to stop the flow32  of 41
                                                                                         of acid.
PROCEDURE
Title:     OPERATION BOILER DISCHARGE PH CONTROL SYSTEM
         6.5.   Normal Shutdown
           6.5.1. Lock out boiler blowdown valves for Keeler and Superior Boilers.
           6.5.2. Shut down neutralization system by pressing the “Auto” button on control screen. This shuts down the
                  automatic functions of the control system.
         6.6. Startup Following a Normal Shutdown
           6.6.1. Perform initial startup per section 6.1 Place system in automatic mode on the control screen.
           6.6.2. Remove locks and open blowdown valves.

         6.7.   Operating Limits and Consequences of Deviation

                            Param     Value or   Indication/   Consequences
    Equipment       Tag                                                          Steps to Correct or Avoid
                             eter      Range     Protection     of Deviation

                            Water
                                                               Overflow into     Cease Blowdown until level
    PHNS Tank      T-001    Level -     90%      PLC control
                                                               containment          is in operating range
                            High

                            Water
                                                               Poor mixing of    Inspect system for leaks or
    PHNS Tank      T-001    Level -     30%      PLC control
                                                                  water                abnormalities
                            Low

                                                                  potential
                                                                                 Add 70% sulfuric until pH in
                                       >9.0      PLC control   release of high
                                                                                          range
                                                                  pH water

                                                                 pH out of
    PHNS Tank      T-001     pH       6.5-9.0    PLC control                      control range 7.0 to 8.5
                                                                  range

                                                                 potential
                                                                                   Add NaOH to system
                                       <6.5      PLC control   release of low
                                                                                 manually until pH in range.
                                                                  pH water
                                                                                 Contact environmental
                                                                                 department or
                                                                                 engineering to assist in
                                                                                 addition.


                                                               Tank material
                           Temper max 180                                        PLC adds plant water
    PHNS Tank      T-001                         PLC control   damage over
                            ature  deg F                                                   above 165 deg
                                                                 high limit




          Case 3:19-cv-05031-MDH Document 38-1 Filed 02/27/20 Page 33 of 41
             Appendix B




Case 3:19-cv-05031-MDH Document 38-1 Filed 02/27/20 Page 34 of 41
PROCEDURE
Title:      OPERATION OF CARBON FILTRATION SYSTEMS

1.0      SCOPE
         1.1.   This document provides the procedure for the operation of the Dyno Nobel carbon filtration
                systems for laundry wastewater and air conditioner condensate at the Carthage, MO plant.


2.0      REQUIREMENTS
         2.1.   All personnel assigned to this operation are responsible for knowing and adhering to this
                procedure and to the documents specified in Section 3; Applicable Documents.


3.0      APPLICABLE DOCUMENTS
         3.1.   PRO-DNNA-CAMO-SAFE.0007: Emergency Action Plan
         3.2.   PRO-DNNA-CAMO-SAFE.0009: Safety Rules and Instructions


4.0      MATERIALS AND EQUIPMENT
         4.1.   Condensate pumps
         4.2.   5-gallon carbon containers
         4.3.   55-gallon carbon containers
         4.4.   Particulate filters


5.0      HEALTH, SAFETY & ENVIRONMENT
         5.1.   PPE Requirements
           5.1.1. Safety glasses, safety toe shoes, plant uniform
         5.2.   The area around process equipment shall be kept clear of debris, materials, and vegetation.


6.0      OPERATIONS
         6.1.   Initial Startup: Pre-Start Inspection
           6.1.1. Physical Check
                6.1.1.1.    Ensure that there are no leaks anywhere in the system
                6.1.1.2.    Ensure that all gauges are functioning properly




          Case 3:19-cv-05031-MDH Document 38-1 Filed 02/27/20 Page 35 of 41
PROCEDURE
Title:      OPERATION OF CARBON FILTRATION SYSTEMS

         6.2.   Normal Operations
           6.2.1. Air conditioner condensate gravity feeds into the condensate pump and pumps through the
                  5-gallon carbon filtration system.
           6.2.2. Treated condensate discharges from the outlet of the 5-gallon carbon filtration system.
           6.2.3. Laundry water collects in the holding tank and is pumped into the overhead tank, which
                  gravity feeds through the 55-gallon carbon drums
           6.2.4. Carbon drums are installed with two parallel lines, each parallel line has two filters in
                  series
           6.2.5. Water flowing through the carbon filters shall be sampled by lab or environmental personnel
                  once a month at the following locations:
                6.2.5.1.   Laundry Inlet LWWF-4113 XV-010 and Outlet Line #4
                6.2.5.2.   Laundry Inlet LWWF-4113 XV-011 and Outlet Line #2
                6.2.5.3.   Cast Booster Melt Pour HVAC Unit Inlet and Outlet
                6.2.5.4.   Cast Booster Chiller HVAC Unit Inlet and Outlet
                6.2.5.5.   Cast Booster Box End HVAC Unit Inlet and Outlet
           6.2.6. Samples shall be sent for third party analysis to determine explosives concentration for
                  TNT, PETN, NG, and EGDN.
           6.2.7. The total explosives concentration must be reduced by 90% to indicate effective filtration.
                  If the reduction is less than 90%, a duplicate sample must be collected within the next
                  business day.
           6.2.8. If duplicate samples indicate that the required reduction is not met, contact
                  environmental department to change out carbon.
           6.2.9. Carbon shall be subject to a hazardous waste determination and properly disposed in
                  accordance with that determination.




          Case 3:19-cv-05031-MDH Document 38-1 Filed 02/27/20 Page 36 of 41
Case 3:19-cv-05031-MDH Document 38-1 Filed 02/27/20 Page 37 of 41
Case 3:19-cv-05031-MDH Document 38-1 Filed 02/27/20 Page 38 of 41
                                          Powerhouse Blowdown Neutralizaton System/Carbon Filtration - Daily Inspection Checklist
Walk thru the boiler blowdown and carbon filtration systems and check equipment for abnormal conditions - leaks, damage, corrosion, etc.
Check PHNS Control Panel Alarm History and Trend Lines for Normal Operation.
Check the "Yes/No" boxes below, and if an abnormal condition is found, note it in the area provided and issue a Maintenance Repair Work Request.
Keep sheets on file in the Powerhouse Control Room.
                                                                                                                             redundent pressure
                       Control Panel   Treatment Tank                     Superior
                                                      Keeler Blowdown                   DSA Acid Line   carbon filtration   gages on carbon pre-
                        Operation          in Good                     Blowdown Pipe
           Operator                                    Pipe Lines Good                     Good          without leaks         filters readings       Record Abnormal Conditions -
  DATE                   Normal           Condition                      Lines Good
            Initials                                                                                                               consistent      Issue Maintenance Repair Request

                       Yes      No      Yes     No      Yes     No      Yes      No      Yes     No      Yes       No        Yes          No




                                         Case 3:19-cv-05031-MDH Document 38-1 Filed 02/27/20 Page 39 of 41
             Appendix $




Case 3:19-cv-05031-MDH Document 38-1 Filed 02/27/20 Page 40 of 41
                                                                                                     FIG

                                                                         A
                                                                                                     2.2




                                                                                                                              FIG
                                                                                                                              2.3




                                                                                                                                        FIG
                                                                                                                                        2.4

A = Cast Booster Building
B = Dope Building
C = Chub Emulsion Building
                                                                                                           B
D = Paperwrap Building

                                                                                                                                    C
                                                                                                                                              FIG
                                                                                                                                              2.5




                                                                                                                          D




CHECKED BY:
                       SCALE IN FEET
                                                                                   SITE DIAGRAM
A. SAPPINGTON                                                                                                    FIGURE
                   0       250     500
                                          Springfield Office Location:           AREA ENLARGEMENT
                                         1455 E. Chestnut Expressway
 E.W.I. # 150545
 DRAWN BY: ARK
                       APPROXIMATE
                                            Springfield, MO 65802
                                            Phone: (417) 890-9500
                                                                                        DYNO NOBEL
                                                                                      17562 GUM ROAD             2.1
 Aug. 18, 2015                                                               CARTHAGE, JASPER COUNTY, MISSOURI
                                         Case 3:19-cv-05031-MDH Document 38-1 Filed 02/27/20 Page 41 of 41
